DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-18 are rejected under 35 U.S.C. 102(a) as being anticipated by Dalsgaard et al. (US 2017/0195906).
Regarding claim 1, Dalsgaard teaches a measurement method applied to user equipment, and the method comprising: receiving first measurement configuration information sent by a network side device (i.e., receiving, by a user equipment, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes [0004]); and performing measurement in an inactive mode based on the first measurement configuration information, to obtain a measurement result (i.e., performing one or more measurements in accordance with the received measurement configuration information… and reporting the result [0004]); wherein the first measurement configuration information is used at least in the inactive 
Regarding claim 2, Dalsgaard teaches the first measurement configuration information is further used in an idle mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]); and the method further comprises: performing measurement in the idle mode based on the first measurement configuration information (i.e., the one or more measurements may be performed in an idle state [0005], [0021]). 
Regarding claim 3, Dalsgaard further teaches the first measurement configuration information is used in the inactive mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]); and the method further comprises: receiving second measurement configuration information sent by the network side device (i.e., receiving, by a user equipment, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes [0004]); and performing measurement in an idle mode based on the second measurement configuration information (i.e., performing one or more measurements in accordance with the received measurement configuration information… and reporting the result [0004]); wherein the second measurement configuration information is used in the idle mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]). 
Regarding claim 4, Dalsgaard further teaches the first measurement configuration information is used in the inactive mode (i.e., the one or more 
Regarding claim 6, Dalsgaard further teaches the first measurement configuration information comprises at least one of the following items: a measurement bandwidth or bandwidth part, a measurement duration, a measurement frequency, a valid measurement area, a target measurement area, a measurement type, and a measurement reporting threshold (i.e.,  the MBSFN measurements may support verification of MBSFN signal reception, support planning and reconfiguration (for example, of MBSFN areas and/or MBMS operational parameters), and/or support MBSFN radio reception measurement(s) to be collected utilizing, for example, a Minimization of Drive Test (MDT) functionality [0015]). 
Regarding claim 7, Dalsgaard further teaches the valid measurement area comprises at least one of the following items: a cell identity list, a physical cell identity (PCI) list, a subset or a full set of a radio access network notification area (RAN 
Regarding claim 8, Dalsgaard further teaches the measurement result comprises at least one of the following items: a measurement identifier, a measurement frequency, an RSRP, an RSRQ, a PCI, a cell global identity (CGI), a tracking area code (TAC), and a public land mobile network identifier list (PLMN Idlist) (i.e., the UE may perform MBSFN measurements and report for example RSRP (or RSRQ) as an absolute value or a relative value when measuring non-MBSFN subframes/cells [0026], [0037]). 
Regarding claim 9, Dalsgaard further teaches the first measurement configuration information is comprised in a system broadcast message system information block type 5 (SIB5) and/or an RRC connection release message (i.e., the 
Regarding claim 10, Dalsgaard further teaches a measurement method applied to a network side device, and the method comprising: sending first measurement configuration information to user equipment, wherein the first measurement configuration information is used to enable the user equipment to perform measurement in an inactive mode based on the first measurement configuration information, to obtain a measurement result (i.e., sending, by a network node, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes, wherein the first set of subframes are associated with multicast broadcast mobile services and the second set of subframes are associated with non-multicast broadcast mobile service [0006], claim 65); wherein the first measurement configuration information is used at least in the inactive mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]).  
Regarding claim 11, Dalsgaard further teaches the first measurement configuration information is further used in an idle mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]), and the first measurement configuration information is used to enable the user equipment to perform measurement in the idle mode based on the first measurement configuration information (i.e., measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes, wherein the first set of 
Regarding claim 12, Dalsgaard further teaches the first measurement configuration information is used in the inactive mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]); and the method further comprises: sending second measurement configuration information to the user equipment, wherein the second measurement configuration information is used to enable the user equipment to perform measurement in an idle mode based on the second measurement configuration information (i.e., sending, by a network node, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes, wherein the first set of subframes are associated with multicast broadcast mobile services and the second set of subframes are associated with non-multicast broadcast mobile service [0006], claim 65); wherein the second measurement configuration information is used in the idle mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]). 
Regarding claim 13, Dalsgaard further teaches the first measurement configuration information comprises at least one of the following items: a measurement bandwidth or bandwidth part, a measurement duration, a measurement frequency, a valid measurement area, a target measurement area, a measurement type, and a measurement reporting threshold (i.e.,  the MBSFN measurements may support verification of MBSFN signal reception, support planning and reconfiguration (for 
Regarding claim 14, Dalsgaard further teaches the valid measurement area comprises at least one of the following items: a cell identity list, a PCI list, a subset or a full set of an RNA identity list, and a subset or a full set of a core network TA identity list; or the target measurement area comprises at least one of the following items: a cell identity list, a PCI list, a subset or a full set of an RNA identity list, and a subset or a full set of a TA identity list; or the measurement type comprises at least one of the following items: an RSRP, an RSRQ, and an SINR; or the measurement reporting threshold comprises at least one of the following items: an RSRP threshold, an RSRQ threshold, and an SINR threshold (i.e.,  MBSFN measurements may include reference signal received power (RSRP) and reference signal received quality (RSRQ) determinations per a given MBSFN coverage area. Moreover, these measurements may be based on a received signal strength indicator (RSSI) measurements averaged over for example only those orthogonal frequency division multiplexing (OFDM) symbols in subframes carrying MBSFN reference signals (RS) [0016]). 
Regarding claim 15, Dalsgaard further teaches the measurement result comprises at least one of the following items: a measurement identifier, a measurement frequency, an RSRP, an RSRQ, a PCI, a cell global identity (CGI), a TAC, and a public land mobile network identifier list (PLMN Idlist) (i.e., the UE may perform MBSFN measurements and report for example RSRP (or RSRQ) as an absolute value or a relative value when measuring non-MBSFN subframes/cells [0026], [0037]). 

Regarding claim 17, Dalsgaard teaches a memory, a processor, and a computer program that is stored in the memory and that can run on the processor, wherein the computer program, when executed by the processor ([0041], [0044]), causes the processor to:  receive first measurement configuration information sent by a network side device (i.e., receiving, by a user equipment, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes [0004]); and perform measurement in an inactive mode based on the first measurement configuration information, to obtain a measurement result (i.e., performing one or more measurements in accordance with the received measurement configuration information… and reporting the result [0004]); wherein the first measurement configuration information is used at least in the inactive mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]). 
Regarding claim 18, Dalsgaard further teaches the first measurement configuration information is used in the inactive mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]); and receive second measurement configuration information sent by the network side device (i.e., receiving, by a user equipment, measurement configuration information indicative of one or more . 
Allowable Subject Matter
Claims 4-5 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643